
	

114 HRES 641 IH: Expressing support for designation of March 14, 2016, as “National Pi Day”.
U.S. House of Representatives
2016-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 641
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2016
			Mr. Foster (for himself, Mrs. Watson Coleman, Mr. Johnson of Georgia, Ms. Brown of Florida, Mr. Rangel, and Mrs. Lawrence) submitted the following resolution; which was referred to the Committee on Science, Space, and Technology
		
		RESOLUTION
		Expressing support for designation of March 14, 2016, as National Pi Day.
	
	
 Whereas the Greek letter (Pi) is the symbol for the ratio of the circumference of a circle to its diameter;
 Whereas the ratio Pi is an irrational number, which will continue infinitely without repeating, and has been calculated to over thirteen trillion digits;
 Whereas Pi is a recurring constant that has been studied throughout history and is central in mathematics as well as science and engineering;
 Whereas mathematics and science are a critical part of our children's education, and children who perform better in math and science have higher graduation and college attendance rates;
 Whereas aptitude in mathematics, science, and engineering is essential for a knowledge-based society;
 Whereas according to the 2011 Trends in International Mathematics and Science Study (TIMSS) survey done by the National Center for Education Statistics, American children in the 4th and 8th grades were outperformed by students in other countries including Singapore, South Korea, Taiwan, and Japan;
 Whereas since 1995, the United States has shown only minimal improvement in math and science test scores;
 Whereas by the 8th grade, United States males outperform females on the science portion of the TIMSS survey, especially in biology, physics, and earth science, and the lowest United States scores in math and science are found in minority and impoverished school districts;
 Whereas the United States needs to reinforce mathematics and science education for all students in order to better prepare children for the future and in order to compete in a 21st century economy;
 Whereas the National Science Foundation has been driving innovation in math and science education at all levels from elementary through graduate education since its creation 66 years ago;
 Whereas mathematics and science can be a fun and interesting part of a child's education, and learning about Pi can be an engaging way to teach children about geometry and attract them to study science and mathematics; and
 Whereas Pi can be approximated as 3.14, and thus March 14, 2016, is an appropriate day for National Pi Day: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of a Pi Day and its celebration around the world; (2)recognizes the continuing importance of the National Science Foundation's math and science education programs; and
 (3)encourages schools and educators to observe the day with appropriate activities that teach students about Pi and engage them about the study of mathematics.
			
